DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on December 24, 2019. 
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8, 11-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20190057513) in view of Allen (CA2928262) and Rothenberger (US2011001799).
Regarding Claim 1 (and similarly Claims 15 and 20), Jain discloses:
generating a depth map comprising a plurality of pixel depths, wherein each pixel depth is determined based on the sensor data, and wherein each pixel depth is associated with at least one robot sensor of the plurality of robot sensors; (“The process 300 includes obtaining (302) image data describing an image captured from multiple viewpoints, such as via a stereo configuration of cameras. The image data may include a reference image, a raw depth map, and a confidence map. The reference image is typically an image captured from one of the multiple viewpoints (as opposed to an image synthesized from a virtual viewpoint), with the raw depth map and confidence map being calculated based on principles of parallax.” [0065])
determining, for each respective pixel depth, based on the at least one robot sensor associated with the respective pixel depth, a pixelwise confidence level indicative of a likelihood that the respective pixel depth accurately represents a distance between the robot and a feature of the environment; and (“The depth map describes the distance 
Jain does not explicitly disclose generating a filterable pixelwise depth map where it is filtered to produce a robot operation specific depth map based on a comparison between a pixelwise confidence level with a confidence threshold that corresponds to a portion of the robot operation. However, Rothenberger explicitly discloses:
generating a pixelwise filterable depth map for a control system of the robot, wherein the pixelwise filterable depth map is filterable to produce a robot operation specific depth map, wherein the robot operation specific depth map is determined based on a comparison of each respective pixelwise confidence level with a confidence threshold corresponding to at least one operation of the robot controlled by the control system of the robot. (“Frequently further filters are additionally connected downstream to check the requirements for the stereoscopic algorithm or to verify the estimated distances.” [0008] and also “The solution in accordance with the invention is based on the principle of identifying and evaluating gaps in the depth map. To preclude safety risks, regions of the depth map in which no reliable distance values are present have to be evaluated as blind spots and thus ultimately have to be evaluated as rigorously as object interferences.” [0012])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Jain to include the teachings of Rothenberger in order to correlate the robot perceived environment to the mission the robot is tasked with.
While Jain and Rothenberger both disclose receiving pixel data from sensors, neither explicitly disclose that the sensors are a part of a robot. However, Allen
receiving sensor data from a plurality of robot sensors on a robot, wherein the sensor data comprises a plurality of pixels that represent an environment of the robot; (“The sensor system 400 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors, contact sensors, three-dimensional (3D) imaging/depth map sensors, a camera (e.g., visible light and/or infrared camera), sonar, radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc.” [00119])
A robot comprising: a first sensor; a second sensor; (“In some implementations, the sensor system 400 includes a set or an array of proximity sensors 410,420 in communication with the controller 500…” [00121])
a computing having one or more processors; (“In some implementations, reasoning or control software, executable on a processor (e.g., of the robot controller 500), uses a combination of algorithms executed using various data types generated by the sensor system 400.” [00137])
a non-transitory computer readable medium; and program instructions stored on the non-transitory computer readable medium and executable by the one or more processors to: (“As used herein, the terms "machine-readable medium" and "computer-readable medium" refer to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a 
A non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause a computing system to perform functions comprising: (see above)
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Jain and Rothenberger to include the teachings of Allen in order to a robot capable of perceiving its environment.
Regarding Claim 2, Jain does not explicitly disclose determining a set of confidence levels with respect to the first and second sensor data. However, Rothenberger discloses:
further comprising determining a set of confidence levels for the pixelwise confidence levels based on the plurality of robot sensors, wherein a first confidence level in the set of confidence levels corresponds to a first sensor and wherein a second confidence level in the set of confidence levels corresponds to a second sensor. (“In a preferred embodiment at least two image sensors are provided for the reception of image data from the monitored region from different perspectives, with the 3D evaluation unit being adapted as a stereoscopic evaluation unit for the generation of the depth map and the reliability values using a stereoscopic method.” [0022])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Jain to include the teachings of Rothenberger in order to obtain confidence levels for multiple sets of sensor data.
	Regarding Claim 3, Jain discloses:
wherein the first confidence level is above the confidence threshold and the second confidence level is below the confidence threshold, the method further comprising filtering out pixels from the pixelwise filterable depth map that correspond to the second sensor. (“In the first phase of hybrid depth regularization according to one embodiment of the invention, a first composite depth map may be computed using process 500 shown in FIG. 5A. Where the raw depth map includes initial depth estimates, and the confidence map includes confidence values for the initial depth estimates, it can be determined (502) whether the confidence value for the initial depth estimate of a pixel is above a threshold. The threshold may be pre-determined, and may be adjusted according to the specific requirements of an application. When the confidence value is above the threshold, the initial depth estimate may be selected (504) for the pixel. When the confidence value is not above the threshold, a secondary depth estimate for the pixel may be selected (506) instead.” [0069])
Regarding Claim 4, Jain nor Rothenberger explicitly disclose the sensors being a stereoscopic and monoscopic image capture device. However, Allen discloses:
wherein the first sensor comprises a stereoscopic image capture device and wherein the second sensor comprises a monoscopic image capture device. (For example, these sensors may include, but not limited to, proximity sensors, contact sensors, three-dimensional (3D) imaging/depth map sensors, a camera (e.g., visible light and/or infrared camera), sonar, radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target).” [00119])
Regarding Claim 5, Jain nor Rothenberger explicitly disclose the sensors being a LIDAR device and an image capture device. However, Allen discloses:
wherein the first sensor comprises a light ranging and detection (LIDAR) device and wherein the second sensor comprises an image capture device. (For example, these 
Claims 4-5 are considered to have been obvious to one of ordinary skill in the art at the time of filling. One would see that it was obvious to modify Jain to include the teachings of Allen in order to provide a robot capable of sensing its environment.
	Regarding Claim 6, Jain discloses:
wherein the depth map comprises a first region associated with a first sensor and a second region associated with a second sensor, wherein the second region is adjacent to the first region such that the first region and the second region adjoin at a plurality of edge pixel depths, and wherein determining the pixelwise confidence level for each pixel depth comprises: (“In a number of embodiments of the invention, depth regularization processes employ a hybrid of depth regularization (that traditionally optimizes all pixels simultaneously), and various other filtering techniques based upon the characteristics of different regions in a scene to increase computational efficiency. In a number of embodiments, regions within a scene are categorized into different types of regions and treated using region-specific techniques, with only certain regions being processed using computationally intensive depth regularization techniques.” [0060])
determining a confidence level for each pixel depth in the second region based on a distance between the pixel and the plurality of edge pixel depths. (“the confidence map includes confidence values for the initial depth estimates…” [0069] and also “In the second phase of the process 300, a second composite depth map 470 such as that shown 
Regarding Claim 8 (and similarly Claim 16), Jain does not disclose initiating operation of the robot, filtering the pixelwise map based on a confidence level associated with robot operation, and performing the operation using the unfiltered pixel depths in the operation specific depth map. However, Allen discloses:
initiating an operation of the robot; (“The robot 100 can operate in human environments” [0094])
performing the operation of the robot using the unfiltered pixel depths in the used portion of the operation specific depth map. (“Received sensor signals from the sensor system 400 can cause interactions with one or more behaviors 600 to execute actions. For example, using the control system 510, the controller 500 selects an action (or move command) for each robotic component (e.g., motor or actuator) from a corresponding action space (e.g., a collection of possible actions or moves for that particular component) to effectuate a coordinated move of each robotic component in an efficient manner that avoids collisions with itself and any objects about the robot 100, which the robot 100 is aware of.” [00186])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Jain to include the teachings of Allen in order to operate a robot according its environment.
	Neither Jain nor Allen explicitly disclose filtering the pixelwise map based on a confidence level associated with robot operation. However, Rothenberger
filtering the pixelwise filterable depth map based on a confidence threshold associated with the operation of the robot to produce a robot operation specific depth map, wherein the robot operation specific depth map comprises a used portion comprising unfiltered pixel depths and an unused portion comprising filtered pixel depths; and (“The stereo algorithm then supplies a depth map which has a distance pixel with a distance value for each image point, as well as a quality map which allocates one or more reliability values as a measure of confidence to each distance pixel. On the basis of the reliability values it is then decided whether the respective depth value is allowable for the further evaluation or not.” [0045])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination Jain and Allen to include the teachings of Rothenberger in order to create an application specific depth map based on what the robot has sensed.
Regarding Claim 11, Jain does not disclose robot selecting a path for navigating the robot within the environment that corresponds to the used portion of the robot operation specific depth map. However, Allen discloses:
wherein the operation of the robot comprises navigating the robot within the environment, ("The robot 100 may then autonomously navigate to the destination location using the layout map 1810 and/or a corresponding robot map 1820." [00264]) the method further comprising:
selecting a path for navigating the robot within the environment that corresponds to the used portion of the robot operation specific depth map. ("Potential robot paths 2110 can be generated many levels deep with different commands and resulting robot positions at each level. FIG. 21B provides an exemplary schematic view of the local perceptual space of the robot 100 while moving. An ODOA behavior 600b (FIG. 13) can 
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the Jain to include the teachings of Allen in order to create a path based on the robot’s task and the environment.
	Regarding Claim 12, Jain does not disclose navigating the robot within the environment; changing the robot operation specific depth map while navigating the robot within the environment based on additional sensor data from the at least one sensor; and updating the path for navigating the robot within the environment based on a change in the used portion of robot operation specific depth map. However, Allen discloses:
navigating the robot within the environment; ("The robot 100 may then autonomously navigate to the destination location using the layout map 1810 and/or a corresponding robot map 1820." [00264])
changing the robot operation specific depth map while navigating the robot within the environment based on additional sensor data from the at least one sensor; and
updating the path for navigating the robot within the environment based on a change in the used portion of robot operation specific depth map. ("If the robot position is inside of a sensor system field of view of parent grid points on the robot path 2110, then the "unknown" grid points are ignored because it is assumed that by the time the robot 100 reaches those grid points, it will be known." [00266])
Regarding Claim 13, Jain does not disclose robot operations corresponding to different confidence threshold, receiving instructions for robot operation, selecting a confidence threshold based on the operation, and filtering a depth map based on the selected threshold associated with the task. However, Allen discloses:
wherein a plurality of robot operations each correspond to a different confidence threshold, the method further comprising: selecting a confidence threshold based on the robot operation; and
receiving an instruction to perform a robot operation;  (“The action selection engine 580 is the coordinating element of the control system 510 and runs a fast, optimized action selection cycle (prediction/correction cycle) searching for the best action given the inputs of all the behaviors 600.” [00183] and also “In the action selection search phase, the action selection engine 580 generates feasible outcomes from the space of available actions, also referred to as the action space. The action selection engine 580 uses the action models 590 to provide a pool of feasible commands (within limits) and corresponding outcomes as a result of simulating the action of each command at different time steps with a time horizon in the future.” [00184])
filtering the pixelwise filterable depth map based on the selected confidence threshold associated with the operation of the robot to produce a robot operation specific depth map. (“Received sensor signals from the sensor system 400 can cause interactions with one or more behaviors 600 to execute actions. For example, using the control system 510, the controller 500 selects an action (or move command) for each robotic component (e.g., motor or actuator) from a corresponding action space (e.g., a collection of possible actions or moves for that particular component) to effectuate a coordinated move of each robotic component in an efficient manner that avoids collisions with itself and any objects about the robot 100, which the robot 100 is aware of.” [00186])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Jain to include the teachings of Allen in order to create an application specific depth map based on what the robot has sensed.
	Regarding Claim 14, Jain discloses:
wherein determining, for each respective pixel depth, the pixelwise confidence level comprises: comparing pixel depths from two or more sensors; (“In another further 
determining a degree of similarity between the compared pixel depths for each respective pixel depth in the depth map; and (“estimate depth based upon measured parallax observable between the reference image and the at least one alternate view image by measuring parallax by comparing the similarity of a pixel in the reference image to pixels in the at least one alternate view image” [0013])
determining, for each respective pixel depth, the pixelwise confidence level based at least in part on determining the degree of similarity between the compared pixel depths for each respective pixel depth in the depth map. (“estimating depth for the pixel in the reference image by identifying the sampled depth at which the cost function for a pixel in the reference image indicates the strongest match as being the estimated depth of the pixel.” [0013])
Regarding Claim 19, Jain does not disclose select a path for navigating the robot within the environment that corresponds to the used portion of the robot operation specific depth map; navigate the robot within the environment; change the robot operation specific depth map while navigating the robot within the environment based on additional sensor data from the first senor and the second sensor; and update the path for navigating the robot within the environment based on a change in the used portion of robot operation specific depth map. However, Allen discloses:
select a path for navigating the robot within the environment that corresponds to the used portion of the robot operation specific depth map; ("Potential robot paths 2110 can be generated many levels deep with different commands and resulting robot positions at 
navigate the robot within the environment; ("The robot 100 may then autonomously navigate to the destination location using the layout map 1810 and/or a corresponding robot map 1820." [00264])
change the robot operation specific depth map while navigating the robot within the environment based on additional sensor data from the first senor and the second sensor; and ("Taking advantage of the holonomic mobility of the drive system 200, the robot 100 can use the persistence of the known ground G to allow it to drive in directions where the sensor system field of view 405 does not actively cover. For example, if the robot 100 has been sitting still with the first and second 3-D image sensors 450a, 450b pointing forward, although the robot 100 is capable of driving sideways, the control system 510 will reject the proposed move, because the robot 100 does not know what is to its side, as illustrated in the example shown in FIG. 21C, which shows an unknown classified area to the side of the robot 100." [00268])
update the path for navigating the robot within the environment based on a change in the used portion of robot operation specific depth map. ("If the robot position is inside of a sensor system field of view of parent grid points on the robot path 2110, then the "unknown" grid points are ignored because it is assumed that by the time the robot 100 reaches those grid points, it will be known." [00266])
Jain to include the teachings of Allen in order to create an application specific depth map based on what the robot has sensed an navigate accordingly.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20190057513) in view of Allen (CA2928262) and Rothenberger (US2011001799) as applied to claims 1 and 15, and further in view of Einecke (US20140032033).
Regarding Claim 7, the combination of Jain, Allen and Rothenberger does not disclose receiving a user-selected confidence threshold associated with operation of the robot. However, Einecke discloses:
receiving, via a user interface, a user-selected confidence threshold associated with the at least one operation of the robot, wherein the user-selected confidence threshold corresponds to the confidence threshold; and (“When the mower 1 is operating in the user's garden, it might encounter (at a time t) an obstacle 6, which the classifier module 3 cannot identify, or for which a confidence value of obstacle identification is below a threshold value. The threshold value can be set and adjusted via user input.” [0060])
filtering the pixelwise filterable depth map to produce a robot operation specific depth map associated with the user-selected confidence threshold. (“In particular at a time shortly after the installation of the robotic mower 1, many unclear situations or unknown objects might be encountered, and the user might be annoyed by the frequent mower requests. Hence, a further idea of the present invention is to queue the mower requests in the data server 7. That means that (at a time t) when the mower 1 encounters an unknown object, the mower 1 sends the snapshot image to the data server 7. The mower continues working, while for the time being avoiding the unknown object.” [0061])
Jain, Allen and Rothenberger to include the teachings of Einecke in order to have a robot capable of receiving user specifications.

Claim(s) 9-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20190057513) in view of Allen (CA2928262) and Rothenberger (US2011001799) as applied to claims 1 and 8, and further in view of Yuvaraj (US20200234071).
Regarding Claim 9 (and similarly Claim 17), the combination of Jain, Allen and Rothenberger does not explicitly disclose determining a proportion of unfiltered pixel depths relative to a total number of pixel depths and determining that the proportion of unfiltered pixel depths exceeds a threshold proportion of unfiltered pixel depths associated with the operation of the robot, wherein performing the operation of the robot comprises, performing the operation of the robot responsive to determining that the proportion of unfiltered pixel depths exceeds the threshold proportion of unfiltered pixel depths. However Yuvaraj, explicitly discloses:
determining a proportion of unfiltered pixel depths relative to a total number of pixel depths in the pixelwise filterable depth map; and ([0004], "determining...a candidate region of the first set of cluster areas"; [0008], "the method may further include segmenting, by the image processing unit, the updated 3-D point cloud data"; [0065], "blob analysis is performed on the resultant mask 708 based on analysis of consistent image regions such that inspected objects are clearly discernible from the background.  Max area blob 710 may be filtered to exclude false positives and to identify a region-of-interest");
determining that the proportion of unfiltered pixel depths exceeds a threshold proportion of unfiltered pixel depths associated with the operation of the robot ([0004], 
wherein performing the operation of the robot comprises, performing the operation of the robot responsive to determining that the proportion of unfiltered pixel depths exceeds the threshold proportion of unfiltered pixel depths ([0004], "The method may also include defining, by a processor, a navigation path in the container based on a data set associated with the region-of-interest"; [0011], "the method may include defining...a navigation path in the container based on a data set associated with the classified region-of-interest"; [0108], "determining a ratio of the cross-sectional area of the candidate region...and cross sectional area of the container 102.  In an embodiment, the ratio may exceed the first cross-sectional threshold.  In such a case, control passes to operation 940").
Wherein "cross-sectional area of the candidate region" is equivalent to "proportion of unfiltered pixel depths". 
Regarding Claim 10 (and similarly Claim 18, the combination of Jain, Allen and Rothenberger does not explicitly disclose determining that the used portion of the robot operation specific depth map Yuvaraj continues to disclose:
determining that the used portion of the robot operation specific depth map comprises an uninterrupted region of unfiltered pixel depths that exceeds a threshold region size ([0064], "a ratio of the cross-sectional area of the candidate region...and a cross-sectional area of the container 102 exceeds the first cross-sectional threshold"; [0065], "blob analysis is performed on the resultant mask 708 based on analysis of consistent image regions such that inspected objects are clearly discernible from the background.  Max area blob 710 may be filtered to exlude false positives and to identify a region-of-interest"),
wherein performing the operation of the robot comprises, performing the operation of the robot responsive to determining that the used portion of the robot operation specific depth map comprises the uninterrupted region of unfiltered pixel depths that exceeds the threshold region size ([0064], "a data set associated with the region-of-interest is generated and the data set may be transmitted to the programmable logic controller 116 associated with the material handling apparatus 106", [0108], "determining a ratio of the cross-sectional area of the candidate region...and cross sectional area of the container 102.  In an embodiment, the ratio may exceed the first cross-sectional threshold.  In such a case, control passes to operation 940").

Yuvaraj discloses that the above allows machines to operate in a fully autonomous mode by differentiating between products and identify the locations of products to safely operate within a space [0002-0003].  Claims 9-10 and claims 17-18 are considered to have been obvious to one of ordinary skill in the art to provide the combination of Jain, Allen and Rothenberger with Yuvaraj in order to allow the machine to differentiate between products and identify the locations of products to safely operate the machine, as taught by Yuvaraj.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664